| PETTIGREW, J.,
concurring.
Although I concur with the results reached by the majority, it is my humble opinion that the majority does not recognize the manual labor exception to the definition of “independent contractor” under Louisiana Workers’ Compensation Law, as defined and spelled out in La. R.S. 23:1021(6). Unfortunately, the plaintiff presented no evidence at the summary judgment hearing to raise a material issue of fact on this issue.
Further, it is my humble opinion that even in a situation where a written contract is required for the employee to be a statutory employee, the work must be a part of the employer’s trade, business, or occupation. If there is a written contract, there shall be a rebuttable presumption of a statutory employer relationship between the principal and the contractor’s employees, whether direct or statutory employees. This presumption may be overcome only by showing that the work is not an integral part of or essential to the ability of the principal to generate that individual principal’s goods, products, or services. La. R.S. 23:1061 A(3).
Again, the plaintiff presented no evidence at the summary judgment hearing to raise a material issue of fact on these issues, and therefore, I concur with affirming the judgment of the Office of Workers’ Compensation.